Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 1 of 8   PageID #: 148



                                INCLINATIONS

      It is Judge Mollway’s practice, whenever possible, to notify
 attorneys and pro se parties scheduled to argue motions before
 her of her inclinations on the motions and the reasons for the
 inclinations. This is part of Judge Mollway’s normal practice,
 rather than a procedure unique to a particular case, and is
 designed to help the advocates prepare for oral argument. It is
 the judge’s hope that the advance notice of her inclination and
 the accompanying reasons will focus the oral argument and permit
 the advocates to use the hearing to show the judge why she is
 mistaken or why she is correct. The judge is not bound by the
 inclination and sometimes departs from the inclination in light
 of oral argument.

      Judge Mollway attempts to communicate her inclinations no
 later than one working day before a hearing. The court’s
 preference is to distribute the inclinations to the parties via
 the court’s electronic filing system (“CM/ECF”). Accordingly,
 parties are encouraged to participate in the court’s CM/ECF
 system.

      The inclination is intended to be only a summary of the
 court’s thinking before the hearing and not a complete legal
 discussion. The court will issue a written order with a detailed
 analysis after the hearing.

      The parties are reminded that, under Local Rule 7.4, they
 may not submit supplemental briefs (such as briefs addressing the
 inclination) unless authorized by the court. Supplemental
 declarations, affidavits, and/or other evidence in response to
 the court’s inclinations are prohibited unless authorized by the
 court. The parties are also reminded that they must comply with
 Local Rule 7.8 if they intend to rely on uncited authorities at
 the hearing.

      Occasionally, Judge Mollway does not announce an
 inclination, especially if materials are submitted to her right
 before the hearing. Because briefing on criminal motions closes
 just a few days before the hearing, it is not uncommon for her to
 be unable to announce an inclination on a criminal motion until
 the start of the hearing itself. Certainly if an evidentiary
 hearing is scheduled on matters necessary to a decision on either
 a civil or criminal motion, no inclination will be announced.

      Judge Mollway’s inclinations may not be cited as authority
 for any proposition. However, the inclinations will be
 electronically filed for the convenience of the parties.

       Judge Mollway announces the following inclinations:
Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 2 of 8   PageID #: 149



 Vergara v. Skyline ULTD Inc., Civ. No. 19-00564 SOM/RT

             On September 5, 2019, Plaintiff Priscilla Vergara filed

 an employment discrimination Complaint under Hawaii law in state

 court.    See ECF No. 1-3.    On October 21, 2019, Defendant Skyline

 ULTD Inc. removed the Complaint to this court on the basis of

 diversity jurisdiction.      See ECF No. 1.     On October 28, 2019,

 Skyline moved to dismiss the Complaint.         See ECF No. 7.     The

 court is inclined to grant the motion in part and to deny it in

 part.

             As an initial matter, the Complaint refers to “GS”

 before identifying certain individuals.         Does “GS” refer to the

 “General Schedule” salary schedule or to something else?

             On January 23, 2017, Vergara appears to have filed a

 Charge of Discrimination with the U.S. Equal Employment

 Opportunity Commission (“EEOC”) and the Hawaii Civil Rights

 Commission (“HCRC”).      See ECF No. 7-4.     However, because the

 Charge of Discrimination and the subsequent Notice of Right to

 Sue were not mentioned in the Complaint or attached to it, the

 court is inclined to not consider those documents for purposes of

 this Rule 12(b)(6) motion to dismiss.         See Sprewell, 266 F.3d at

 988; Campanelli, 100 F.3d at 1479.        The court is inclined to rule

 that any motion seeking dismissal for an alleged failure to

 exhaust administrative remedies is more properly viewed as a Rule

 12(b)(6) motion to dismiss, rather than a Rule 12(b)(1) motion to


                                      2
Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 3 of 8   PageID #: 150



 dismiss for lack of jurisdiction for which this court could

 examine matters outside the four corners of the Complaint.            See

 Fort Bend County, Tex. v. Davis, 139 S. Ct. 1843, 1852 (2019)

 (“Title VII’s charge-filing requirement is not of jurisdictional

 cast.   Federal courts exercise jurisdiction over Title VII

 actions pursuant to 28 U.S.C. § 1331’s grant of general

 federal-question jurisdiction, and Title VII’s own jurisdictional

 provision, 42 U.S.C. § 2000e–5(f)(3) (giving federal courts

 ‘jurisdiction [over] actions brought under this subchapter’).”).

 Moreover, the claims before this court are all based on state

 law, and Skyline cites no authority indicating that a failure to

 comply with a state exhaustion requirement controls subject

 matter jurisdiction.      This court is inclined to rule that

 Skyline’s motion to dismiss should be analyzed under Rule

 12(b)(6) because this court has subject matter jurisdiction over

 Vergara’s state-law claims based on the parties’ diversity of

 citizenship and amount in controversy.         See 28 U.S.C. § 1332.

             The court is inclined to dismiss Vergara’s hostile work

 environment claim to the extent it is based on national

 origin/ancestry.     The court is inclined to rule that the

 allegations of the Complaint fail to allege severe or pervasive

 conduct based on national origin/ancestry.         The court is inclined

 to rule that the Complaint only alleges that another employee

 named Morgan questioned Vergara’s “nationality, making fun of


                                      3
Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 4 of 8    PageID #: 151



 [her] accent.     When [Vergara] would correct Morgan about her

 nationality, Morgan’s response would be: ‘It’s all the same

 shit.’”    Complaint ¶ 7(e), ECF No. 1-3, PageID # 16.            The court

 is inclined to allow Vergara leave to amend her Complaint to add

 more factual detail supporting a hostile work environment based

 on national origin/ancestry.       The court is further inclined to

 rule that Skyline does not seek dismissal of Vergara’s hostile

 work environment claims based on sex.

             The court is inclined to dismiss with prejudice

 Vergara’s whistleblower’s claim, which appears to be a claim

 under the Hawaii Whistleblower Protection Act, Hawaii Revised

 Statutes §§ 378-61 through 378-70.        Any such claim is subject to

 a two-year limitation period.       See Haw. Rev. Stat. 378-63(a).

 The court is inclined to rule that the filing of an

 administrative charge with the EEOC and the HCRC does not toll

 the limitations period for a section 378-62 claim.           See Lalau v.

 City & Cty. of Honolulu, 938 F. Supp. 2d 1000, 1021 (D. Haw.

 2013) (“Title VII’s and chapter 378’s administrative processes do

 not toll the limitation period for a section 378–62 claim”).

 Because the Complaint was filed on September 5, 2019, more than

 two years after Vergara’s alleged constructive discharged on

 March 14, 2017, the court is inclined to rule that her

 whistleblower’s claim is untimely.

             The court is inclined to dismiss with prejudice


                                      4
Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 5 of 8   PageID #: 152



 Vergara’s wrongful termination claim.         Vergara asserts that she

 was constructively terminated on March 14, 2017, in violation of

 section 378-2 of Hawaii Revised Statutes.         The court reads her

 “wrongful termination” claim as based on her termination,

 allegedly in violation of public policy.         See Parnar v. Americana

 Hotels, Inc., 65 Haw. 370, 380, 652 P.2d 625, 631 (1982) (“We

 therefore hold that an employer may be held liable in tort where

 his discharge of an employee violates a clear mandate of public

 policy.”).    However, the court is inclined to rule that such a

 claim is not viable.      See Hughes v. Mayoral, 721 F. Supp. 2d.

 947, 962 (D. Haw. 2010) (“Title VII and HRS § 378 expressly

 prohibit workplace discrimination because of race and/or sex, and

 courts have found that as a result, a plaintiff cannot state a

 Parnar claim based on the same conduct.”).         Even if Vergara’s

 wrongful discharge in violation of public policy claim is viable,

 the court is inclined to rule that it is time-barred.             See

 Hillhouse v. Haw. Behavioral Health, LLC, 2014 WL 4662378, at *10

 (D. Haw. Sept. 18, 2014).

             The court is inclined to dismiss with prejudice

 Vergara’s emotional distress claims.        The court is inclined to

 rule that intentional infliction of emotional distress (“IIED”)

 and negligent infliction of emotional distress (“NIED”) claims

 are subject to the two-year statute of limitations set forth in

 section 657-7 of Hawaii Revised Statutes.         See, e.g., DeRosa v.


                                      5
Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 6 of 8   PageID #: 153



 Ass'n of Apartment Owners of the Golf Villas, 185 F. Supp. 3d

 1247, 1259–60 (D. Haw. 2016) (“Plaintiff’s intentional infliction

 of emotional distress (‘IIED’), negligent infliction of emotional

 distress (‘NIED’), and negligence claims are subject to a

 two-year statute of limitations.”).        The court is inclined to

 determine that Vergara’s IIED and NIED claims accrued at the

 latest when she was constructively discharged on March 14, 2017.

 See Ass'n of Apartment Owners of Newtown Meadows, 115 Haw. at

 277, 167 P.3d at 270 (“Under HRS § 657–7, a tort claim accrues

 when the plaintiff discovers, or through the use of reasonable

 diligence should have discovered, the negligent act, the damage,

 and the causal connection between the two.”).          The court is

 inclined to rule that the filing of administrative charges with

 the EEOC and HCRC does not toll the limitation periods with

 respect to IIED and NIED claims.         See Hillhouse v. Hawaii

 Behavioral Health, LLC, 2016 WL 2992908 (“The statute of

 limitations for Plaintiff’s claim of IIED was not tolled when

 Plaintiff filed a complaint with the HCRC or the United States

 Equal Opportunity Employment Commission.”); Hale, 468 F. Supp. 2d

 at 1233.    Accordingly, the court is inclined to rule that

 Vergara’s IIED and NIED claims are time-barred.

             Additionally, the court is inclined to rule that

 Vergara’s NIED claim fails because she does not allege a physical

 injury or mental illness.       See Ross v. Stouffer Hotel Co.


                                      6
Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 7 of 8   PageID #: 154



 (Hawai'i) Ltd., 76 Haw. 454, 465–66, 879 P.2d 1037, 1048–49

 (1994) (“recovery for negligent infliction of emotional distress

 by one not physically injured is generally permitted only when

 there is some physical injury to property or a person resulting

 from the defendant’s conduct.” (quotation marks and citation

 omitted)); Haw. Rev. Stat. § 663-8.9.

             The court is inclined to dismiss with prejudice

 Vergara’s negligent hiring, negligent training, negligent

 supervision, and negligent retention claims, ruling that they are

 subject to a two-year limitations period.         Mansha Consulting LLC

 v. Alakai, 236 F. Supp. 3d 1267, 1272 (D. Haw. 2017) (“In Hawaii,

 negligence claims are subject to a two-year statute of

 limitations pursuant to Hawaii Revised Statutes (“HRS”)

 § 657–7.”).    The court is inclined to rule that, at the latest,

 Vergara’s nelgigence-based claims accrued when she was

 constructively discharged.       See Ass'n of Apartment Owners of

 Newtown Meadows, 115 Haw. at 277, 167 P.3d at 270.           The court is

 inclined to rule that the negligence claims were not tolled by

 the filing of administrative charges with the EEOC and HCRC, as

 the negligence claims were not required to be filed with either

 body before being filed in court.        See Hale, 468 F. Supp. 2d at

 1233.   Accordingly, the court is inclined to rule that the

 negligence-based claims are time-barred.

             The court is inclined to dismiss Vergara’s interference


                                      7
Case 1:19-cv-00564-SOM-RT Document 14 Filed 11/21/19 Page 8 of 8   PageID #: 155



 with economic advantage, unjust enrichment, and right to privacy

 claims, as the court is inclined to rule that the Complaint fails

 to support those claims with any factual allegations.             See

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007).        The court is inclined to

 determine that the Complaint baldly asserts that “Defendant

 intentionally interfered with Plaintiff’s economic advantage,”

 Defendant was unjustly enriched, and “Defendant violated

 Plaintiff’s right to privacy.”       See Complaint ¶¶ 15, 16, 18; ECF

 No. 1-3, PageID # 17.      The court is inclined to grant Vergara

 leave to file an Amended Complaint that asserts interference with

 economic advantage, unjust enrichment, and right to privacy

 claims with sufficient factual detail.




                                      8
